      Case: 1:18-cv-00019-AET-RM Document #: 16 Filed: 09/21/20 Page 1 of 4



NOT FOR PUBLICATION

                            UNITED STATES DISTRICT COURT
                            DISTRICT OF THE VIRGIN ISLANDS
                                 DIVISION OF ST. CROIX

    REGINALD BELL,

                     Plaintiff,
                                                                Civ. No. 18-19
         v.
                                                                OPINION
    ARMSTRONG ICE CREAM,

                     Defendant.

THOMPSON, U.S.D.J. 1

                                        INTRODUCTION

        This matter comes before the Court upon the U.S. Magistrate Judge’s “Report and

Recommendation” (“R&R”) (ECF No. 7), in which the U.S. Magistrate Judge granted the

Motion to Proceed In Forma Pauperis filed by Plaintiff Reginald Bell (“Plaintiff”) (ECF No. 2),

granted the Motion for Service by U.S. Marshal filed by Plaintiff (ECF No. 3), and

recommended that the Court dismiss Plaintiff’s claims without prejudice. Plaintiff has not

objected to the R&R. For the reasons stated herein, the Court adopts the R&R and dismisses the

Complaint.

                                         BACKGROUND

        Plaintiff alleges that he was denied access to the ice cream shop of Defendant Armstrong

Ice Cream (“Defendant”) because he was accompanied by his service animal. (Compl. at 3, ECF

No. 1.) On June 26, 2018, Plaintiff filed the Complaint, alleging violations of Title II of the



1
  The Honorable Anne E. Thompson, United States District Judge for the District of New Jersey,
sitting by designation.


                                                  1
     Case: 1:18-cv-00019-AET-RM Document #: 16 Filed: 09/21/20 Page 2 of 4



Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12131 et seq., and 28 C.F.R. Part 3. (Id.

at 1.) Plaintiff seeks $100,000 in damages. (Id. at 4.) Along with his Complaint, Plaintiff filed an

Application to Proceed In Forma Pauperis (ECF No. 2) and a Motion for Service by U.S.

Marshal (ECF No. 3). On August 13, 2018, the Magistrate Judge entered the R&R, which

granted the Application to Proceed In Forma Pauperis and the Motion for Service by U.S.

Marshal, but dismissed the Complaint without prejudice for failure to state a claim upon which

relief can be granted. (R&R at 4, ECF No. 7.) The Magistrate Judge’s R&R is presently before

the Court.

                                    STANDARD OF REVIEW

       Objections to a Magistrate Judge’s report and recommendation must be filed within

fourteen days. Fed. R. Civ. P. 72(b)(2). Where parties do not object to a Magistrate Judge’s

report and recommendation, a district court is not required to review the report and

recommendation before accepting it. Thomas v. Arn, 474 U.S. 140, 151 (1985); see also Banco

Popular de Puerto Rico v. Gilbert, 424 F. App’x 151, 153 (3d Cir. 2011). The “better practice,”

however, “is for the district judge to afford some level of review to dispositive legal issues raised

by the report.” Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987). In the absence of

objections, the district court reviews the report and recommendation’s conclusions on dispositive

issues for “plain error.” Tice v. Wilson, 425 F. Supp. 2d 676, 680 (W.D. Pa. 2006) (citing

Henderson, 812 F.2d at 878), aff’d 276 F. App’x 125 (3d Cir. 2008). Under this standard, the

district court will defer to the Magistrate Judge’s rulings unless the error was “‘clear’ or

‘obvious’ and seriously affect[s] the fairness or integrity of the judicial proceedings.” Id. (citing

United States v. Sargeant, 171 F. App’x 954, 957 n.4 (3d Cir. 2006)). Because the parties have

not objected to the Magistrate Judge’s R&R in this case, the Court reviews the R&R under a




                                                  2
     Case: 1:18-cv-00019-AET-RM Document #: 16 Filed: 09/21/20 Page 3 of 4



plain error standard of review.

                                      LEGAL STANDARD

       In a proceeding in forma pauperis, a complaint may be subject to sua sponte dismissal if

the complaint is frivolous, fails to state a claim upon which relief may be granted, or seeks

money damages from defendants who are immune from such relief. See § 1915(e)(2)(B); Roman

v. Jeffes, 904 F.2d 192, 194 n.1 (3d Cir. 1990). “The legal standard for dismissing a complaint

for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) is the same as that for

dismissing a complaint pursuant to Federal Rule of Civil Procedure 12(b)(6).” Schreane v.

Seana, 506 F. App’x 120, 122 (3d Cir. 2012).

       A motion under Rule 12(b)(6) of the Federal Rules of Civil Procedure tests the

sufficiency of a complaint. Kost v. Kozakiewicz, 1 F.3d 176, 183 (3d Cir. 1993). The defendant

bears the burden of showing that no claim has been presented. Hedges v. United States, 404 F.3d

744, 750 (3d Cir. 2005). When considering a Rule 12(b)(6) motion, a district court conducts a

three-part analysis. Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011). “First, the court must

‘tak[e] note of the elements a plaintiff must plead to state a claim.’” Id. (quoting Ashcroft v.

Iqbal, 556 U.S. 662, 675 (2009)). “Second, the court should identify allegations that, ‘because

they are no more than conclusions, are not entitled to the assumption of truth.’” Id. (quoting

Iqbal, 556 U.S. at 679). The court must accept as true all well-pleaded factual allegations and

construe the complaint in the light most favorable to the plaintiff. Fowler v. UPMC Shadyside,

578 F.3d 203, 210 (3d Cir. 2009) (citation omitted). Third, the court must determine whether the

facts “plausibly give rise to an entitlement for relief.” Malleus, 641 F.3d at 563 (quoting Iqbal,

556 U.S. at 679); see also Fowler, 578 F.3d at 211. While courts construe pro se pleadings less

stringently than formal pleadings drafted by attorneys, “pro se litigants still must allege sufficient




                                                  3
     Case: 1:18-cv-00019-AET-RM Document #: 16 Filed: 09/21/20 Page 4 of 4



facts in their complaints to support a claim.” Mala v. Crown Bay Marina, Inc., 704 F.3d 239, 245

(3d Cir. 2013) (citation omitted).

                                          DISCUSSION

       The Court finds that the Magistrate Judge’s screening of the Complaint applied the

appropriate legal standards. Although Plaintiff alleges claims under Title II of the ADA, that

provision only applies to public entities. See 42 U.S.C. § 12131. Instead, the Magistrate Judge

construed the Complaint to assert a claim under Title III of the ADA, which applies to places of

public accommodation. (R&R at 2 (citing 42 U.S.C. § 12182(a).) However, because a private

suit brought under Title III of the ADA can only seek injunctive relief, see 42 U.S.C. §

12188(a)(1) (providing only for injunctive relief pursuant to 42 U.S.C. § 2000a-3(a)); Doe v.

Law Sch. Admission Council, Inc., 791 F. App’x 316, 319 (3d Cir. 2019) (“[D]amages are not

available under Title III of the ADA.”), Plaintiff’s claims for monetary relief cannot proceed.

Moreover, the Magistrate Judge noted that Plaintiff’s factual allegations do not support a claim

under 28 C.F.R. Part 3, which involves gambling devices. (R&R at 2 n.3.) The Court finds no

plain error in the Magistrate Judge’s analysis.

                                         CONCLUSION

       For the foregoing reasons, the R&R (ECF No. 7) is adopted, and the Complaint (ECF No.

1) is dismissed without prejudice. An appropriate Order will follow.



Date: September 18, 2020                                     /s/ Anne E. Thompson
                                                             ANNE E. THOMPSON, U.S.D.J




                                                  4
